Title: To Thomas Jefferson from George Washington, 23 November 1779
From: Washington, George
To: Jefferson, Thomas



Dr. Sir
Head Quarters West-point 23d Novr. 1779.

I have been honored with your Excellencys favors of the 1st 2d and 8th of October, and the several inclosures.
The measure of the council in remanding Governor Hamilton and his companions back to confinement, on their refusing to sign the parole tendered them, is perfectly agreeable to the practice of the enemy. The particular part objected to I have always understood enters into the paroles given by our officers.
In regard to your letter of the 8th, I would hope with your Excellency, that there will be no necessity for a competition in cruelty with the enemy. Indeed it is but justice to observe, that of  late, or rather since Sir Henry Clinton has had the command, the treatment of our prisoners has been more within the line of humanity, and in general very different from that which they experienced under his predecessors. I shall not fail however as a matter of duty to pay proper attention to such deviations from this conduct, as may appear the result of mere wantonness or cruelty and that have not been incurred by the irregularities of our prisoners.
